Simmons, Justice.
The official report shows tbe facts in this case. No error of law is alleged in the rulings of the court below. The only question brought here for review is a question *199of fact; and that is as "to who had the legal possession of this bee-gum at the time 'it was taken by McMillan. The magistrate on the trial of the possessory warrant case found that Ambrose was in possession thereof. The judge of the superior court decided that the magistrate was right. Both of the courts below having decided in • favor of the defendant, we see no reason to reverse their finding.
J udgment affirmed.